DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/11/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the 
“a first controller that is disposed closer to a wing tip of the wing than the propeller” & “a second controller that is disposed closer to a wing root of the wing than the propeller” recited in Claim 3; 
“wherein the controller is disposed closer to a leading edge of the wing than a spar member, the spar member extending in a wing span direction inside the wing” recited in Claim 10-11;
“heat-conductive jig” recited in Claim 12-13;
“anti-icing coating” recited in Claim 14-15;
“a fire wall sectioning inside of the leading-edge portion of the wing in a wing span direction” & “the controller is contained in a compartment defined by the fire wall” recited in Claim 16-17;
“comprising fireproof coating provided on an inner wall of the compartment defined by the fire wall” recited in Claim 18;
“power supply” & “voltage converter circuit” recited in Claim 19; &
“anti-icing apparatus” recited in Claim 20;
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5, 7, 9, 11, 13 & 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Regarding Claim 5, 7, 9, 11, 13 & 17 recites “the controller”. Claim 5, 7, 9, 11, 13 & 17 are  dependent from Claim 2. Claim 2 recites “the controller comprises two or more controllers”. Therefore, it is unclear to what “the controller” in Claim 5, 7, 9, 11, 13 & 17 are regarded to.
Regarding Claim 8-9, the recitation “the wing, that has a maximum wing thickness” is indefinite because the claim fails to clearly define the maximum wing thickness.
PRIOR ART WILL BE APPLIED AS BEST UNDERSTOOD BY THE EXAMINER.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 6, 8, 12, 14, 16 & 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Becker (US 2020/0277062).
Regarding Claim 1, Becker disclose an electric aircraft [10] (FIG. 3, 10, Abstract) comprising: 
a propeller [105] (FIG. 3); 
an electric motor [106 or 306] configured to supply power to the propeller [105] (FIG. 3, 10); and 
a controller [121 or 321] configured to control the electric motor [106 or 306], the controller [121 or 321] being disposed inside a leading-edge portion [leading edge portion] of a wing [50a] to cause heat to be transmitted to a skin of the wing [50a], the heat being generated by the controller when the controller controls the electric motor [The electrical system 301, e.g. the electric-motor controller 321 and the storage 303, is electrically coupled to the electric-motor 306 by way of a high voltage power bus 323] (FIG. 10, ¶ [0041]. A POSITA would recognize that all electrical components such as controllers “generates heat” when controlling other electrical components such as an electrical motor).
Regarding Claim 4, Becker disclose the electric aircraft according to Claim 1 [see rej. Claim 1],
wherein the controller is attached to an inner surface of the skin [321 is shown in an inner surface of 50a and therefore “attached to an inner surface of the skin”] (FIG. 10).
Regarding Claim 6, Becker disclose the electric aircraft according to Claim 1 [see rej. Claim 1],
wherein the controller [321] is attached to a portion, of the skin, that is on upper side of a chord line of the wing [50a] (In FIG. 10, 321 is shown in top view of an inner surface of 50a and therefore 321 is on “a portion, of the skin, that is on upper side of a chord line of the wing”).
Regarding Claim 8, Becker disclose the electric aircraft according to claim 1 [see rej. Claim 1], 
wherein the controller [321] is disposed closer to a leading edge of the wing [50a] than a position, of the wing [50a], that has a maximum wing thickness (FIG. 10).
Regarding Claim 12, Becker disclose the electric aircraft according to claim 1 [see rej. Claim 1], 
wherein the controller is attached, with a heat-conductive jig, to the skin of the wing [If contained in aircraft 10, various coolant system components, such as a radiator, heat exchanger or the like, may be included] (¶ [0031]).
Regarding Claim 14, Becker disclose the electric aircraft according to claim 1 [see rej. Claim 1], 
further comprising anti-icing coating [when dispersing heat from the engine throughout the plane to keep surfaces heated by 328] provided on a wing surface [50a], the wing surface [50a] being a surface, of the wing [50a], that is provided closer to a trailing edge of the wing than the leading-edge portion of the wing [50a] (FIG. 10-11, ¶ [0041-0042]; FIG. 11 shows vent openings 328 on a trailing edge of 50a. Moreover, it would be reasonable to assume that the temperature from a range between 590-1000v in the high-power bus 326 and storing power in the several batteries 302 would produce reasonably high temperatures).
Regarding Claim 16, Becker disclose the electric aircraft according to claim 1 [see rej. Claim 1], 
further comprising a fire wall [320] sectioning inside of the leading-edge portion of the wing [50a] in a wing span direction, wherein the controller is contained in a compartment defined by the fire wall [With continued reference to FIGS. 9-11, the electrical compartment 320 includes openings, e.g. openings 115 and 127, and fire proof and/or resistant features/configurations, e.g. materials, a lining and/or walls, similar to those of compartment 120] (FIG. 10, ¶ [0043]).
Regarding Claim 18, Becker disclose the electric aircraft according to claim 16 [see rej. Claim 16], 
further comprising fireproof coating provided on an inner wall of the compartment defined by the fire wall [With continued reference to FIGS. 9-11, the electrical compartment 320 includes openings, e.g. openings 115 and 127, and fire proof and/or resistant features/configurations, e.g. materials, a lining and/or walls, similar to those of compartment 120] (FIG. 10, ¶ [0043]).
Regarding Claim 19, Becker disclose the electric aircraft according to claim 1 [see rej. Claim 1], 
further comprising a power supply device [103], wherein the controller includes a voltage converter circuit, the voltage converter circuit being configured to convert electric power of the power supply device to driving electric power to be supplied to the electric motor [It is also contemplated that each set of batteries 202, e.g. the set on airfoil 50 a and the set on airfoil 50 b, is connected to one or more inverter/rectifier components, similar to those described above relative to each storage 103 and their respective electric-motor 106] (¶ [0036]).
Regarding Claim 20, Becker disclose an anti-icing apparatus for an electric aircraft [10] (FIG. 10, ¶ [0032]; It is also contemplated that heat dissipated from electrical storage 103 can be used for anti-ice or de-icing of airfoils 50 a and 50 b, or other components, or general heating of the aircraft 10 and its components (e.g. cabin, etc.). The heat can be directed to a given area for anti-ice/de-ice or heating as needed, directly, by way of heat exchanger, or the like (this readily applies to heat from electrical storages 203 and 303, described below)), the electric aircraft [10] including an electric propeller [300], the anti-icing apparatus comprising: 
an electric motor [321] configured to supply power to the propeller [300] (FIG. 10, also refer to rejected Claim 1); and 
a controller [321] configured to control the electric motor [306], the controller being disposed inside a leading-edge portion of a wing [50a] to cause heat to be transmitted to a skin of the wing, the heat being generated by the controller when the controller controls the electric motor [The electrical system 301, e.g. the electric-motor controller 321 and the storage 303, is electrically coupled to the electric-motor 306 by way of a high voltage power bus 323] (FIG. 10, ¶ [0041]. A POSITA would recognize that a high voltage power bus 323 (where 306 is connected to both 306 and 321) would generate HEAT and therefore 321 also generate HEAT).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 5, 7, 9, 11, 13, 15 & 17 are rejected under 35 U.S.C. 103 as being unpatentable over Becker (US 2020/0277062) according to Claim 1 and in further view of Kumar (US 2020/0290742).
Regarding Claim 2, Becker disclose the electric aircraft according to claim 1 [see rej. Claim 1], wherein
the electric motor [306] (FIG. 10), and
the controller comprises two or more controllers [FIG. 10 shows several 321s] corresponding to the respective electric motor [306], the controllers being disposed side by side in a wing span direction along a leading edge of the wing [50a] (FIG. 10).
Becker does not disclose:
the electric motor comprises two or more electric motors; and 
the controller comprises two or more controllers corresponding to the respective electric motors.
Kumar teaches:
the electric motor comprises two or more electric motors [802] (¶ [0378]); and 
the controller comprises two or more controllers corresponding to the respective electric motors [In some embodiments the electric motors 802 are >90% efficiency brushless, electronically controlled axial-flux drive motors] (¶ [0378]).
One of ordinary skilled in the art would recognize that two electric motors can be coupled to Becker’s shaft 111 since there won’t be any "slipping out of sync" because there isn't an issue of sync in the first place and driving the two motors will develop close to the same torque on the same shaft. There is no "slipping out of sync" because there isn't an issue of sync in the first place.
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filling date of the claimed invention to incorporate Kumar’s teachings (as disclosed above a-b) into Becker’s electric aircraft. One would be motivated to do so to reduce strain from just one electric motor. For instance, having at least two electric motors would divide by two the strain of Becker’s electric motor 106.
Regarding Claim 3, Becker disclose the electric aircraft according to claim 2 [see rej. Claim 2],
wherein the propeller [105] is attached to the wing [50a, 50b], and the controllers [321] include a first controller that is disposed closer to a wing tip of the wing than the propeller [FIG. 10 shows “last” 321 by reference 318 “disposed closer to a wing tip of the wing than the propeller”], and a second controller that is disposed closer to a wing root of the wing than the propeller [FIG. 10 shows all 321 by reference 318 “disposed closer to a wing root of the wing than the propeller”] (FIG. 10).
Regarding Claim 5, Becker disclose the electric aircraft according to claim 2 [see rej. Claim 2], 
wherein the controller is attached to an inner surface of the skin [321 is shown in an inner surface of 50a and therefore “attached to an inner surface of the skin”] (FIG. 10).
Regarding Claim 7, Becker disclose the electric aircraft according to claim 2 [see rej. Claim 2], 
wherein the controller [321] is attached to a portion, of the skin, that is on upper side of a chord line of the wing [50a] (In FIG. 10, 321 is shown in top view of an inner surface of 50a and therefore 321 is on “a portion, of the skin, that is on upper side of a chord line of the wing”).
Regarding Claim 9, Becker disclose the electric aircraft according to claim 2 [see rej. Claim 2], 
wherein the controller [321] is disposed closer to a leading edge of the wing [50a] than a position, of the wing [50a], that has a maximum wing thickness (FIG. 10).
Regarding Claim 13, Becker disclose the electric aircraft according to claim 2 [see rej. Claim 2],
wherein the controller is attached, with a heat-conductive jig, to the skin of the wing [If contained in aircraft 10, various coolant system components, such as a radiator, heat exchanger or the like, may be included] (¶ [0031]).
Regarding Claim 15, Becker disclose the electric aircraft according to claim 2 [see rej. Claim 2],
further comprising anti-icing coating [when dispersing heat from the engine throughout the plane to keep surfaces heated by 328] provided on a wing surface [50a], the wing surface [50a] being a surface, of the wing [50a], that is provided closer to a trailing edge of the wing than the leading-edge portion of the wing [50a] (FIG. 10-11, ¶ [0041-0042]; FIG. 11 shows vent openings 328 on a trailing edge of 50a. Moreover, it would be reasonable to assume that the temperature from a range between 590-1000v in the high-power bus 326 and storing power in the several batteries 302 would produce reasonably high temperatures).
Regarding Claim 17, Becker disclose the electric aircraft according to claim 2 [see rej. Claim 2],
 further comprising a fire wall sectioning inside of the leading-edge portion of the wing in a wing span direction, wherein the controller is contained in a compartment defined by the fire wall [With continued reference to FIGS. 9-11, the electrical compartment 320 includes openings, e.g. openings 115 and 127, and fire proof and/or resistant features/configurations, e.g. materials, a lining and/or walls, similar to those of compartment 120] (FIG. 10, ¶ [0043]).
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Becker (US 2020/0277062) according to Claim 1 and in further view of Schwichtenberg (US 2018/0065753).
Regarding Claim 10, Becker disclose the electric aircraft according to claim 1 [see rej. Claim 1], 
wherein the controller is disposed closer to a leading edge of the wing [50a] (FIG. 10 shows 321 “disposed closer to a leading edge of the wing than a spar member”).
Becker does not disclose “a spar member, the spar member extending in a wing span direction inside the wing”.
Schwichtenberg teaches “a spar member [60], the spar member extending in a wing span direction inside the wing [58] (FIG. 3)”.
One of ordinary skilled in the art would recognize that span members as disclosed by Schwichtenberg are common in any aircraft wings, including Becker’s aircraft wings 50a & 50b.
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filling date of the claimed invention to incorporate Schwichtenberg teachings into Becker’s aircraft. One would be motivated to do so to reinforce the wings.
Consequently, the incorporation of Schwichtenberg teachings into Becker would disclose:
wherein the controller [321] is disposed closer to a leading edge of the wing [50a] than a spar member, the spar member extending in a wing span direction inside the wing.
Regarding Claim 11, Becker disclose the electric aircraft according to claim 2 [see rej. Claim 2], 
wherein the controller is disposed closer to a leading edge of the wing [50a] (FIG. 10 shows 321 “disposed closer to a leading edge of the wing than a spar member”).
Becker does not disclose “a spar member, the spar member extending in a wing span direction inside the wing”.
Schwichtenberg teaches “a spar member [60], the spar member extending in a wing span direction inside the wing [58] (FIG. 3)”.
One of ordinary skilled in the art would recognize that span members as disclosed by Schwichtenberg are common in any aircraft wings, including Becker’s aircraft wings 50a & 50b.
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filling date of the claimed invention to incorporate Schwichtenberg teachings into Becker’s aircraft. One would be motivated to do so to reinforce the wings.
Consequently, the incorporation of Schwichtenberg teachings into Becker would disclose:
wherein the controller [321] is disposed closer to a leading edge of the wing [50a] than a spar member, the spar member extending in a wing span direction inside the wing.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH ORTEGA whose telephone number is (469)295-9083. The examiner can normally be reached M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TULSIDAS PATEL can be reached on (571) 272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/JOSEPH ORTEGA/Examiner, Art Unit 2832